Per Curiam:

The respondent Goo Wan Hoy through his counsel has interposed a motion to strike from the files and records of this court the opening brief of the complainant-appellant herein on the grounds, first, that said brief is scandalous and impertinent, and second, because of a failure to comply with section 1, rule 3 of the supreme court.
The complainant’s brief makes reference to the conviction of the respondent in the circuit court upon the charge of perjury and the subsequent affirmance of that conviction by this court and also to other matters in which the respondent was involved, all of which took place subsequently to the date of the decree entered in the circuit court and now here on appeal. These are, however, matters of record in this court and we do not consider it either scandalous or impertinent upon the part of counsel for complainant to refer thereto although they will not be considered by us. Only such facts as were properly before the court below at the time of the rendition of the decree appealed from and which appear in the record of the present cause here on appeal will be considered. All other matters will be treated as sur-plusage and of course will be disregarded.
The other ground of the motion we think is equally *112without merit. While the fore part of the brief does not strictly comply with the rule which requires the brief to contain a concise statement of the case presenting succinctly the facts, the questions involved, etc., there is a substantial compliance therewith. The first four pages of the brief of the complainant are taken up with a recitation of the facts together with a statement of the issues raised and relied on by the respondent. We are not inclined to countenance a careless disregard of the rules of this court, but as pointed out in Stewart v. Spalding, 25 Haw. 745, in many instances a party may be properly absolved for failure to comply with the strict letter of the rules.
Marguerite K. Ashford for the motion.
A. G-. Smith contra.
The motion is denied.